 Case 1:18-cv-01436-MN Document 26 Filed 02/12/19 Page 1 of 3 PageID #: 277




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

QUEST DIAGNOSTICS INVESTMENTS
LLC,

                         Plaintiff,

       v.                                          C.A. No. 1:18-cv-01436-MN

LABORATORY CORPORATION OF                          JURY TRIAL DEMANDED
AMERICA HOLDINGS, ESOTERIX, INC.,
and ENDOCRINE SCIENCES, INC.,

                     Defendants.

                        DEFENDANTS’ MOTION FOR
               JUDGMENT ON THE PLEADINGS UNDER 35 U.S.C. § 101

       Defendants Laboratory Corporation of America Holdings, Esoterix, Inc., and Endocrine

Sciences, Inc. (collectively, “LabCorp”) hereby move for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c) that the four patents-in-suit asserted by Plaintiff Quest

Diagnostics Investments LLC are patent-ineligible under 35 U.S.C. § 101. The grounds for this

motion are set forth in LabCorp’s Opening Brief filed herewith.




                                               1
 Case 1:18-cv-01436-MN Document 26 Filed 02/12/19 Page 2 of 3 PageID #: 278




                                      Respectfully submitted,

                                      WILSON SONSINI GOODRICH
                                       & ROSATI, P.C.

                                       /s/ Ian R. Liston
Of Counsel:                           Ian R. Liston (#5507)
                                      Johanna Peuscher-Funk (#6451)
Edward G. Poplawski                   222 Delaware Avenue, Suite 800
Olivia M. Kim                         Wilmington, DE 19801
Erik Carlson                          (302) 304-7600
WILSON SONSINI GOODRICH               iliston@wsgr.com
  & ROSATI, P.C.                      jpeuscherfunk@wsgr.com
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071                 Counsel for Defendants Laboratory
(323) 210-2900                        Corporation of America Holdings; Esoterix,
epoplawski@wsgr.com                   Inc.; and Endocrine Sciences, Inc.
okim@wsgr.com
ecarlson@wsgr.com

Matias Ferrario
KILPATRICK TOWNSEND
  & STOCKTON LLP
1001 West Fourth Street
Winston-Salem, NC 27101-2400
(336) 607-7300
mferrario@kilpatricktownsend.com

Dated: February 12, 2019




                                        -2-
 Case 1:18-cv-01436-MN Document 26 Filed 02/12/19 Page 3 of 3 PageID #: 279




                                CERTIFICATE OF SERVICE

       I, Ian R. Liston, hereby certify that on February 12, 2019, I caused the foregoing

Defendants’ Motion for Judgment on the Pleadings Under 35 U.S.C. § 101 to be served via

electronic mail upon the following counsel of record:

  Kenneth L. Dorsney                                    Adam R. Gahtan
  MORRIS JAMES LLP                                      Kevin X. McGann
  500 Delaware Avenue, Suite 1500                       Eric M. Majchrzak
  Wilmington, DE 19801                                  FENWICK & WEST LLP
  kdorsney@morrisjames.com                              1211 Avenue of the Americas, 32nd Floor
                                                        New York, NY 10036
  Counsel for Plaintiff                                 agahtan@fenwick.com
  Quest Diagnostic Investments LLC                      kmcgann@fenwick.com
                                                        emajchrzak@fenwick.com

                                                        Melanie L. Mayer
                                                        Elizabeth B. Hagan
                                                        FENWICK & WEST LLP
                                                        1191 Second Avenue, 10th Floor
                                                        Seattle, WA 98101
                                                        mmayer@fenwick.com
                                                        ehagan@fenwick.com

                                                        Counsel for Plaintiff
                                                        Quest Diagnostic Investments LLC


                                                         /s/ Ian R. Liston
                                                        Ian R. Liston (#5507)
